DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 8 are objected to because of the following informalities:  
Claim 2 recites the limitation “support structure”; it appears that an article such as “a” is missing to precede this limitation in order to establish antecedent basis for it.
Claim 8 line 10 appears to have the term “and a” inadvertently repeated twice.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 and 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “two of said support legs and hinges”; since claim 4 depends from claim 3 which depends from claim 2 this recitation is indefinite because claim 2 establishes “at least one hinge connecting said step to support structure” while claim 3 establishes “a hinge connecting said step to said support leg”; and since these two hinges of claims 2 and 3 are clearly different; the recitation of “two of said … hinges” causes ambiguity as to which of the above recited hinges is being referred to in claim 4. The same issue re-occurs with regards to claim 11 with respect to respective claims 9 and 10 in the same manner detailed above for claims 2 and 3.
Claims 5-7 and 12-16 are rejected since they depend from a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Crook, US (2012/0186908) in view of Manspeaker, US (4009903).
In regards to claim 1 Crook discloses:
A work platform (30) for use in aerial work platform apparatus (shown in fig. 2), said work platform comprising a main deck (see annotated drawings), an extension 

    PNG
    media_image1.png
    514
    683
    media_image1.png
    Greyscale

	In regards to claim 1 Crook does not disclose a work step moveable from a work position to a storage position.
	However, Manspeaker teaches a work step (31, 35 of 11), said step being moveable from a work position (shown in figs. 1 & 2) in which it is horizontally oriented above said floor (63) to a storage position (shown in figs. 3 & 4) when not in use.
	Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize the work step taught by Manspeaker onto the extension deck of the work platform of Crook for its predictable function of providing an added elevation or a resting area for the worker operating on the work platform in situations of needing to reach for an item that is a foot or two above 
	In regards to claim 2 Manspeaker teaches at least one hinge (25, 27) connecting said step (31) to support (intended use) structure on said extension deck.	
	In regards to claim 3 Manspeaker teaches at least one step support leg (35 including two 35’s) and a hinge (55; fig. 7) connecting said step (31) to said support leg (35).
	In regards to claim 4 Manspeaker teaches two of said support legs (two 35’s) and hinges (two 55s one for each 35’s respectively), said hinges connecting said support legs to spaced sides of said step (as shown in figs. 1, 2 & 6) thereby permitting said legs to pivot alongside said step (when moving from configuration in fig 2 to fig. 4) from a step support position (fig. 1 & 2) into a vertically extending storage position (as shown in fig. 3 & 4) of said step and legs.
	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Crook and Manspeaker as applied to claim 4 above, and further in view of Boisset, US (5330245).
In regards to claim 5 Crook and Manspeaker do not teach retainers.
However, Boisset teaches floor (1) includes retainers (3) for securing ends of legs (5, 6).
	Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize the retainers taught by Boisset onto the floor of the extension deck of the work platform of Crook in order to provide for secure retaining of the legs of the step of Manspeaker once taught onto the extension deck of the work platform of Crook. One of ordinary skill in the art would find it . 
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Crook, Manspeaker and Boisset as applied to claim 5 above, and further in view of Weston, US (8651237).
In regards to claims 6 and 7 Crook, Manspeaker and Boisset do not teach upper sections moveable from lowered storage positions to elevated safe height positions.
However, Weston teaches guardrails (24s 30s), on said extension deck (likened to 70) include upper sections (20c, 30a) moveable from lowered storage positions (fig. 1) to elevated safe height positions (fig. 2). (Claim 6)
	Upper guardrail sections include legs (22) telescopically received in legs (22) of lower guardrail sections (fig. 1). (Claim 7)
	Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize the telescoping guardrail taught by Weston onto the extension deck of the work platform of Crook for their predictable function of providing added security to the personnel working at high elevations. Moreover, one of ordinary skill in the art would have looked at references of guardrails for elevated working platforms such a Weston. 
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Crook, US (2012/0186908) in view of Manspeaker, US (4009903).
In regards to claim 8 Crook discloses:


    PNG
    media_image2.png
    159
    502
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    467
    683
    media_image3.png
    Greyscale


However, Manspeaker teaches a work step (31, 35 of 11), said step being pivotally moveable from a horizontally oriented work position (shown in figs. 1 & 2) to a vertically oriented storage position (shown in figs. 3 & 4).
	Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize the work step taught by Manspeaker onto the extension deck of the work platform of Crook for its predictable function of providing an added elevation or a resting area for the worker operating on the work platform in situations of needing to reach for an item that is a foot or two above the workers reach or for situations of elongated work period where the work would need to rest for few minutes. 
	In regards to claim 9 Manspeaker teaches at least one hinge (25, 27) connecting said step to a horizontally extending cross brace (39) at one end of said extension deck (in the same manner connected to frame 13).
	In regards to claim 10 Manspeaker teaches at least one step support leg (35 including two 35’s) and a hinge (55; fig. 7) connecting said step (31) to said support leg (35).
	In regards to claim 11 Manspeaker teaches two of said support legs (two 35’s) and hinges (two 55s one for each 35’s respectively), said hinges connecting said support legs to spaced sides of said step (as shown in figs. 1, 2 & 6) thereby permitting said legs to pivot alongside said step (when moving from configuration in fig 2 to fig. 4) .
	Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Crook and Manspeaker as applied to claim 11 above, and further in view of Boisset, US (5330245).
In regards to claims 12 and 13 Crook and Manspeaker do not teach retainers, said retainers comprise apertures.
However, Boisset teaches floor (1) includes retainers (3) for securing ends of legs (5, 6) in position (Claim 12).
Said retainers comprise apertures (3) for receiving portions of said support legs (as shown in fig. 1) when said step is in said work position (likened to fig. 2) (Claim 13).
	Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize the retainers taught by Boisset onto the floor of the extension deck of the work platform of Crook in order to provide for secure retaining of the legs of the step of Manspeaker once taught onto the extension deck of the work platform of Crook. One of ordinary skill in the art would find it predictable that having the legs of the step inserted into opening such as the ones taught by Boisset would provide more stable setting for the step when said step is in said work position especially at high elevations. 
Claims 14, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Crook, Manspeaker and Boisset as applied to claim 13 above, and further in view of Weston, US (8651237).

However, Weston teaches guardrails (24s 30s), on said extension deck (likened to 70) include upper sections (20c, 30a) moveable from lowered storage positions (fig. 1) to elevated safe height positions (fig. 2). (Claim 14)
	Said upper guardrail sections include legs (22c) telescopically received in vertically extending legs (20a, b) of lower guardrail sections.	(Claim 15)
	Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize the telescoping guardrail taught by Weston onto the extension deck of the work platform of Crook for their predictable function of providing added security to the personnel working at high elevations. Moreover, one of ordinary skill in the art would have looked at references of guardrails for elevated working platforms such a Weston. 
	In regards to claim 16 Crook discloses said lift mechanism is a scissors mechanism (20; fig. 4)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to pto-892 form for list of cited references.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334.  The examiner can normally be reached on 10-7 Mon-Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.M.M/Examiner, Art Unit 3634   

/ALVIN C CHIN-SHUE/Primary Examiner, Art Unit 3634